Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 9, change “the distribution terminal” to –the distributor terminal--.
In claim 6, delete “any”.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “distribution unit” 	and “first setting receiving unit” in claim 1 and “first setting receiving means” and “means for receiving” in claim 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The distribution unit is identified as distributing live content based on video generated 
(Spec: Paragraph [0036]). The first setting receiving unit is identified as receiving a disclosure restriction setting from the distributor terminal (Spec: Paragraph [0038]). There does not appear to be sufficient corresponding structure disclosed for the limitations “distribution unit” and “first setting receiving unit” because specific functions are to be performed, thereby requiring a special purpose computer. The first setting receiving means is identified as receiving a disclosure restriction setting from a distributor terminal (Spec: Paragraph [0016]). The “means for receiving” is identified as receiving a disclosure restriction setting from the distributor terminal (Spec: Paragraph [0038]). For special purpose computers, the corresponding structure must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structure must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki (2013/0147950).

As for claim 1, Iwaki discloses a content distribution server (Video Transmission System 50) comprising:
 a distribution unit (transmitting unit 505 & synthesizing unit 504) configured to distributes live ([0004]-[0005]) content for synthesizing video in virtual space with information on the distributor as information on a virtual character (22 – Fig. 11; Fig. 12D); ([0093], [0099], [0102], [0104], [0105]); and 
a first setting receiving unit (masking portion determining unit 502) configured to receives a disclosure restriction setting from a distributor terminal used by the distributor (receives instructions regarding which pixels to mask – [0051]) for restricting an object present in the virtual space displayed on a

wherein virtual space displayed on the distributor terminal includes a part of an area that is dedicated to the first setting receiving unit ([0042], [0047], [0051], [0055]), and 
wherein a private area setting for an undisplayed area on the viewer terminal is received from the distributor, and a public restriction setting for the object is performed via the undisplayed area ([0051], [0055], [0060], [0061]).  


As for claim 3, Iwaki discloses a content distribution server according to claim 1, wherein the first setting receiving unit receives a switching setting for the object indicating whether or not to display the object on the viewer terminal, and receives the switching setting as the disclosure restriction setting ([0051], [0042], [0047], [0055]).  

As for claim 4, Iwaki discloses a content distribution server according to



As for claim 8, Iwaki discloses a content distribution server according to.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Gloudemans (2009/0128549).


a second setting receiving unit that receives a permission setting from the distributor terminal for displaying the object subject to the disclosure restriction setting on a participant-2- DM-#8016667terminal used by a participant participating in distribution content from the distributor, 
wherein the object subject to the disclosure restriction setting is displayed on a participant terminal receiving a permission setting from the distributor terminal, and the object subject to the disclosure restriction setting is not displayed on a participant terminal not receiving a permission setting from the distributor terminal.  
In an analogous art, Gloudemans discloses:
a second setting receiving unit that receives a permission setting from the distributor terminal for displaying the object subject to the disclosure restriction setting on a participant-2- DM-#8016667terminal used by a participant participating in distribution content from the distributor ([0076], [0086], [0099], [0126]), 
wherein the object subject to the disclosure restriction setting is displayed on a participant terminal receiving a permission setting from the distributor terminal, and the object subject to the disclosure restriction setting is not displayed on a participant terminal not receiving a permission setting from the distributor terminal ([0076], [0086], [0099], [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwaki’s invention to include the 

As for claim 5, Iwaki discloses a content distribution server according to claim 1 wherein the first setting receiving unit receives a setting for setting aside an area in the virtual space displayed on the distributor terminal (102) as a private area that is not displayed on a viewer terminal (Fig. 6a is not displayed to the user as illustrated in Fig. 6c. 102 in fig. 6a is considered a private area; [0060], [0063]).
However, Iwaki fails to disclose:
establishes a public restriction setting for the object via the private area. 
In an analogous art, Gloudemans discloses:
establishes a public restriction setting for the object via the private area (Does occlusion; [0076], [0086], [0099], [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwaki’s invention to include the abovementioned limitation, as taught by Gloudemans, for the advantage of enabling a distributor control over a viewer’s display.

Claims 9 and 10 contain the limitations of claims 1 and 5 and is analyzed as previously discussed with respect to those claims.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki as applied to claim 1 above, and further in view of Friedman (2014/0279318).

As for claim 7, Iwaki fails to disclose a content distribution server according claim 1, wherein the object subject to the disclosure restriction setting is an object indicating a script, a timekeeper, a virtual camera, or the position of a virtual camera.  
In an analogous art, Friedman discloses a content distribution server according claim 1, wherein the object subject to the disclosure restriction setting is an object indicating a timekeeper ([0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iwaki’s invention to include the abovementioned limitation, as taught by Friedman, for the advantage of enabling a distributor control over a viewer’s display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421